                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:18-cv-00664-FDW


TRAVON LEVI WOODS,                                   )
                                                     )
                      Plaintiff,                     )
                                                     )
vs.                                                  )                   ORDER
                                                     )
RONALD COVINGTON, et al.,                            )
                                                     )
                  Defendants.                        )
______________________________________               )

       THIS MATTER is before the Court on the Response by Defendants Covington, Barnes,

and Hunt to the Court’s March 9, 2020 Order instructing Defendants to notify the Court regarding

their consent to a judicial settlement conference. [Doc. 32].

       Defendants Covington, Barnes, and Hunt have advised the Court they are willing to engage

in a court-hosted judicial settlement conference in this matter after discovery is completed and

“subject to the limitations imposed by travel restrictions as a result of COVID-19.” [Doc. 32].

The discovery deadline in this case is May 26, 2020, and the dispositive motions deadline is June

25, 2020. [Doc. 23]. Given these Defendants’ willingness to mediate this case and the extreme

uncertainty regarding when the parties, counsel, and the Court may be able to safely engage in a

judicially mediated settlement conference, the Court will place the dispositive motions deadline in

this case in abeyance until further order of the Court. The discovery deadline remains the same.

       IT IS THEREFORE ORDERED that the dispositive motions deadline in this case is

STAYED until otherwise ordered by the Court.

                                                 Signed: April 3, 2020
